UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G/A (Rule 13d-102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULES 13d-1(b), (c), AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2 (Amendment No. 3)* COLONIAL COMMERCIAL CORP. (Name of Issuer) COMMON STOCK, PAR VALUE $.05 PER SHARE (Title of Class Securities) COMMON STOCK: 195621 40 4 (CUSIP Number) December 31, 2007 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Scheduleis filed: o Rule 13d-1(b) x Rule 13d-1(c) o Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person'sinitial filing on this form with respect to the subject class of securities, andfor any subsequent amendment containing information which would alter thedisclosure provided in a prior cover page. The information required in the remainder of this cover page shall not be deemedto be "filed" for the purpose of Section 18 of the Securities Exchange Act of1934 ("Act") or otherwise subject to the liabilities of that section of the Actbut shall be subject to all other provisions of the Act (however, see theNotes). Cusip No. 195 13G Page 2 of 5 1. Name of Reporting Persons. William Pagano 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) 3. SEC Use Only 4. Citizenship or Place of Organization U.S.A. NUMBER OF SHARES 5. Sole Voting Power 767,973 shares of Common Stock 1 BENEFICIALLY OWNED 6. Shared Voting Power -0- BY EACH REPORTING 7. Sole Dispositive Power 767,973 shares of Common Stock 1 PERSON WITH: 8. Shared Dispositive Power -0- 9. Aggregate Amount Beneficially Owned by Each Reporting Person 767,973 shares of Common Stock 1 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares / / 11. Percent of Class Represented by Amount in Row (9) 16.41 % 12. Type of Reporting Person (See Instructions) IN 1Consists of 734,640 shares of Common Stock and 33,333 shares of Common Stock issuable at any time upon conversion of a $100,000 Convertible Note at a conversion price of $3 per share. Cusip No. 195 13G Page3of5 Item 1. (a) Name of Issuer Colonial Commercial Corp. (b) Address of Issuer's Principal Executive Offices 275 Wagaraw Road Hawthorne, NJ07506 Item 2. (a) Name of Person Filing William Pagano (b) Address of Principal Business office or, if None, Residence 275 Wagaraw Road Hawthorne, NJ 07506 (c) Citizenship U.S.A. (d) Title of Class Securities Common Stock, $.05 par value (e) CUSIP Number: 195621 40 4 Item 3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) o Broker or dealer registered under Section 15 of the Exchange Act; (b) o Bank as defined in Section 3(a)(6) of the Exchange Act; (c) o Insurance company as defined in Section 3(a)(19) of the Exchange Act; (d) o Investment company registered under Section 8 of the Investment Company Act; (e) o An investment adviser in accordance with Rule 13d-1(b)(1)(ii)(E); (f) o An employee benefit plan or endowment fund in accordance with Rule 13d-1(b)(1)(ii)(F); (g) o A parent holding company or control person in accordance with Rule 13d-1(b)(1)(ii)(G); (h) o A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act; (i) o A church plan that is excluded from the definition of an investment company under Section 3(c)(14) of the Investment Company Act; (j) o Group, in accordance with Rule 13d-1(b)(1)(ii)(J). Cusip No. 195 13G Page 4 of5 Item 4. Ownership (a) Amount beneficially owned: 767,973shares of Common Stock 2 (b) Percent of class: 16.41% (c) Number of shares as to which the person has: (i) Sole power to vote or direct the vote: 767,973shares of CommonStock 2 (ii) Shared power to vote or to direct the vote: -0- (iii) Sole power to dispose or to direct the disposition of: 767,973 shares of Common Stock 2 (iv) Shared power to dispose or to direct the disposition of: -0- Item 5. Ownership of Five Percent or Less of a Class. Not Applicable Item 6. Ownership of More than Five Percent on Behalf of Another Person. Not Applicable Item 7. Identification and Classification of the Subsidiary Which Acquired theSecurity Being Reported on By the Parent Holding Company. Not Applicable Item 8. Identification and Classification of Members of the Group. Not Applicable Item 9. Notice of Dissolution of Group. Not Applicable Item 10.Certification: By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing orinfluencing the control of the issuer of the securities and were notacquired and are not held in connection with or as a participant inany transaction having that purpose or effect. 2 Consists of 734,640 shares of Common Stock and 33,333 shares of Common Stock issuable at any time upon conversion of a $100,000 Convertible Note at a conversion price of $3 per share. Cusip No. 195 13G Page 5 of5 SIGNATURES After reasonable inquiry and to the best of my knowledge and belief, Icertify that the information set forth in this statement is true, complete andcorrect. Date:February 6, 2008 /s/ William Pagano William Pagano, Chief Executive Officer Name/Title
